Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 1 of 13 PageID #: 3256




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF RIIODE ISLAND



    I"]NITED STATES OF AMERICA,
     ex rel. JOHN R BORZILLERI, M.D. et al.,

                        Plaintiffs,
                                                             Civil ActionNo.
                 vs.
                                                             14-CV.O31.WES.LDA

    BAYER HEALTHCARE
    PHARMACEUTICATS, INC., et. al.,

                        Defendants.




                 REVISED DECLARATION OF JOHN R. BORZILLERI, M.D.IN
                       SUPPORT OF RELATOR'S OPPOSITION TO THE
                   GOYERNMENT'S MOTION TO DISMISS PURSUANT TO 31
                                         u.s.c   $ 3730(c)(2)(A)
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 2 of 13 PageID #: 3257




             I, John R. Borzilleri, M.D. pursuant to 28 U.S.C. $ 1746, declare as follows:

               1.      I am the Relator in the qui tam False Claims Act ("FCA")   case before this

      Court, as well as the Relator in another qui tam action pertaining to Medicare Part D "service

      fees" now pending in the Southern District of New York (SDNY). I make this declaration in

      opposition to the Government's motion pursuant to 31 U.S.C. $ 3730(c)(2XA) to dismiss

      Relator's qui tam claims.


          A.        Relator's Contact with the Department of Justice Prior to Ozi ?azl filins.

             2.        On October 22,2013, through my attorney, Paul Barone, I initiated contact

      via email with the Department of Justice (DOJ) regarding a potential qui tam frling regarding

      "service fee" abuse between certain drug manufacturers and pharmacy benefit managers

      (PBMs) in the Medicare Part D program. Mr. Barone's email included my resume and a

      nineteen (19) page summary report I wrote which discussed my investigative findings. The

      email was sent to Sara Bloom at DOJ in the District of Massachusetts (D-MA), as well as

      Andy Mao and Edwin Winstead at the DOJ Civil Division in Washington, DC. The same

      day, Ms, Bloom replied that "we would be happy to talk".     A call was set up for the next day,

      October 23,2013, at 1pm.

             3.        On the October 23,2013 call, Mr. Barone and I discussed the findings of my

      investigation with Ms. Bloom and George Henderson from the D-MA DOJ office. Mr.

      Henderson quickly stated that he saw the allegations as primarily a potential "kickback"

      case. We also discussed my recent attendance at an industry conference where a wide array

      of industry insiders verified the scheme in detail. At the close of the call, we agreed to send

      DOJ more information for review. Just before 5pm on October 23,2013, Mr. Barone
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 3 of 13 PageID #: 3258



      forwarded the same recipients a one hundred-five (105) page investigative report, which I

      wrote, as well as the agenda and conference slides from the "Fair Market Value (FMV)              of

      Bona Fide Service Fee (BFSF)" conference I attended on October 7-8,2013              it   Philadelphia.

      The investigative report included my extensive first-hand commentary from conference

      presenters and attendees.

             4.      On November 13, 2013, Mr. Henderson from the D-MA DOJ emailed Mr.

      Barone and I that "we have reviewed the information you sent us, and I can give you my

      impressions." 'We had a conference call with Ms. Bloom and Mr. Henderson the next day,

      November 14,2013. We discussed details of my investigation, with DOJ again reiterating

      the "kickback" focus of the allegations. During the call, the D-MA referred us to Zachary

      Cunha, a recent   D-MA colleague who was transferring to the District of Rhode Island (D-

      RI). Mr. Barone emailed Mr. Cunha on November 19,2013. Mr. Barone and I had an initial

      phone discussion with Mr. Cunha on November 22, 2013.

             5.      Counsel Paul Barone and I had a conference call with D-RI AUS AZachary

      Cunha on Decemb er 12,2013. We requested the call to discuss some of our concerns about

      the upcoming qui tam      filing.I   expressed my concern about my non-insider status and my

      lack of access to closely-guarded Defendant information, such as "service fee" contracts. Mr.

      Cunha allayed my concerns by saying that          I should "not worry". He   said in its investigation,

      the Government    "will   get the contracts, see how much they (i.e., the PBMs) are getting paid

      and what they are getting paid       for." He said it "should be a very quick investigation". Based

      upon this feedback, my counsel and        I   gained comfort that DOJ would aggressively and

      efficiently investigate the central "kickback" allegations in the case by looking directly at the

      secretive financial and service transactions/relationships between the Manufacturer and PBM
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 4 of 13 PageID #: 3259



      Defendant parties. My initial qui tam case regarding multiple sclerosis (MS) drugs was filed

      in the D-RI in the first week of January 2014.

                 B.   Relator/CounsellnvestisativeMeetines/ConferenceCallswithDOJ.

                 6.   Both my counsel and I participated in all phone calls and meetings discussed

      below.

                 7.   On June I0,2014, counsel Regis Shield and I visited the DOJ in D-RI for my

      Relator interview. In attendance from DOJ D-RI were Zachary Cunha and Richard Meyers.

      Other attendees included representatives of the FBI and several other federal agencies. The

      meeting was largely a routine overview of my qui tam case, with little discussed beyond the

      information in the complaint. In the meeting, we did also discuss my extensive unsuccessful

      efforts to engage federal agencies, and other entities, in investigation of pharmaceutical and

      PBM business practices in 2013, prior to my uncovering the "service fee" scheme. Mr.

      Cunha asked me to send him information regarding my pre-qui tam efforts. On June 23,

      2014,I forwarded via email to Mr. Cunha two versions of the pre-qui tam investigative

      reports written by me in2013, along with eightytwo (82) pages of my pre-qui tam email

      efforts.

                 8.   On February 27 ,2015, counsel Regis Shields and I had a conference call with

      D-RI AUSA Zachary Cunha and Sanjay Bhambhani from the DOJ Civil Division in

      Washington, DC. On the call, DOJ informed me for the first of several times that it was

      having trouble defining a "viable false claims path". They stated that plan sponsor Direct and

      Indirect Remuneration (DIR) reports did not show any "seryice fees" in excess of FMV or

      provide any indication of fraud. I was surprised by these statements because the complaint

      clearly alleged that the PBM Defendants were NOT reporting these excessive fee payments
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 5 of 13 PageID #: 3260



      to Centers of Medicare and Medicaid Services (CMS), especially in DIR reports. The

      complaint also clearly stated that the PBM Defendants have many ways to hide payments

      within subsidiaries (PBM, specialty pharmacy and others), which have no direct Part D

      reporting requirements. I only got confusing statements from DOJ in reply to these concerns.

      In addition, DOJ indicated that its investigation was now primarily focused on PBMs, and

      not the manufacturers. I said that I did not understand this because drug companies, not

      PBMs, have the clear legal responsibility for the FMV payment of Bona Fide Service Fees

      (BFSFs) in Medicare Part D. I did not see a legal case against the PBMs alone. I was also

      aware that, by definition, the central "kickback" allegations were false claims and asked why

      there seemed to be   little focus on "kickbacks" by DOJ. Mr. Cunha responded that "people

      think it is easy to prove a kickback, but it is actually complex". Finally, due to escalating

      evidence and accelerating price increases, I informed DOJ that I was considering amending

      my D-RI complaint to add additional drug products and defendants. Both Mr. Cunha and Mr.

      Bhambhani discouraged me from doing so. They said it was not necessary. They said that,

      even   if I did amend the D-RI complaint, their investigation would remain focused    on the

      multiple sclerosis drugs in the initial filings. This conference call was quite concerning,

      providing clear evidence that the DOJ investigation of my qui tam case was deficient.

               9.     On September 25,2015, counsel Edward Roy and I had an update call with

      D-zu AUSA Zachary Cunha, at his request. On the call, Mr. Cunha informed us that the

      Govemment was "unlikely" to intervene in the D-kI qui tam case primarily because CMS

      was not "supportive".   Mr. Cunha said that CMS viewed the allegations      as a "regulatory

      issue" that was not amenable to being addressed by the False Claims Act. I said that if CMS

      viewed it as a regulatory issue and not fraud, "that was fine"   - then they should fix the
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 6 of 13 PageID #: 3261



      problem in order to stop more harm. I did not get a reply to that statement. Mr. Cunha also

      said that subpoenas were on     "hold" in the D-RI   case, pending further discussions   with CMS.

      I further stated that I was not surprised that CMS was not supportive     due the severe CMS

      regulatory and oversight deficiencies discussed in the complaints. Mr. Cunha responded that

      CMS was his "client". I said I thought the "American public" was his client in the case. Mr.

      Cunha then said that he hoped to make a "non-intervention decision soon" so that he could

      get "out of the wdy", in "a matter of months" so that    I could pursue the matter   as a   "public

      policy" concern, if I so desired. As the call closed, I told Mr. Cunha that I had nearly

      completed drafting a second qui tam action and remained open to filing an amended

      complaint in D-RL I did not get a direct reply. I said I would send him a draft of the

      document and hoped to get some feedback. The document was sent to him via email on

      September   28,2015.I did not get a reply to the email or any feedback from Mr. Cunha. On

      October 6,2015, I filed a second qui tam action in Southern District of New York (SDNY).

             10.     My frustration that DOJ was not investigating the central "kickback"

      allegations in the qui tam case began to escalate. On a conference call on September 30,

      2016 or March 28,2017     ,I   pursued the following direct line of questioning with D-RI AUSA

      Zachary Cunha:

          Dr. Borzilleri: "So, based on the contracts you have reviewed, you have confirmed that
          the majority of "service fee" arrangements are structured as "percent of revenue", linked
          to drug "list" prices and price increases?

          AUSA Cunha: Yes/confirmed.

          Dr. Borzilleri: And we know that for most of the Defendant MS drugs that prices and
          US sales have greatly increased, while prescription volume has been plummeting?

          AUSA Cunha: Yes/confirmed.

          Dr. Borzilleri:   So then, the PBMs are getting huge increases    in "service fees" while
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 7 of 13 PageID #: 3262



            patients treated, prescription volume and related service support needs are sharply
            declining?

            AUSA Cunha: Yes/confirmed.

            Dr. Borzilleri: So, if these massive fee payments          are not   "kickbacks", what is    a
            "kickback"?


            AUSA Cunha: No reply.

                11.     On February 16,2016, counsell and I attended my Relator interview at the

       SDNY office in New York City. In attendance at the meeting from SDNY DOJ were

       Rebecca Martin, Cristine Phillips and        Li Yu. In addition, DOJ staff from the D-RI

       participated over the phone. The meeting was largely a routine overview of my recent SDNY

       qui tam allegations, with little discussed outside the information in the complaint. Near the

       end of the meeting, counsel asked Ms. Martin about the potential for transferring the case

       back to D-RL Ms. Martin curtly replied: 'oOh, that is not going to happen." There was no

       further discussion of the issue. As the meeting was closing, my counsel and DOJ discussed

       cooperation in promptly formulating Civil Investigative Demands (CIDs) to be served on the

       SDNY Defendants.

                12.      On August 9,2016, counsel Brian Reilly and I had a call with D-RI AUSA

       Zachary Cunha and Sanjay Bhambhani from DOJ Civil Division in DC. On the call, DOJ

       reiterated that the majority of "service fee" contracts were structured as a "percent            of

       revenues, based on     "list" prices. Mr. Cunha also admitted that these contract          arrangements

       were not protected by the Group Purchasing Organization (GPO) safe harbor. DOJ again

       reiterated, to my disappointment, that DIR reports were a central focus of their investigation.




    I I attended the SDNY Relator interview with experienced qui tqm counsel that was "evaluating" my cases. In early
    March 2016,1informed this counsel that I decided against enlisting their representation.
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 8 of 13 PageID #: 3263



       I also asked DOJ whether they were still investigating the drug manufacturers. I said that I

      was concerned because a recent SEC     filing by Defendant Biogen stated that the company

      had responded to DOJ D-zu subpoenas and expected no fuither involvement. DOJ claimed

      that the manufacturer investigation was still ongoing, and that DOJ had "no control" over the

      Defendants' Security and Exchange Commission (SEC) disclosures. I found this

      commentary concerning and potentially inaccurate. As a long-standing professional equity

      analyst, I knew that Biogen's SEC claim was unlikely without Government input. On the

      call, I also queried DOJ regarding their investigation of the Catastrophic Subsidy allegations.

      To my surprise, they stated that they "had not thought it through", without any additional

      commentary. DOJ admitted that they had not issued subpoenas specific to the Catastrophic

      allegations. Finally, Mr. Cunha admitted that he had not spoken to any witnesses I had

      provided from the October 2013 FMV conference.

                13.    On September 30, 2016, counsel Brian Reilly and I had a conference call with

      D-RI AUSA Zachary Cunha. On the call, Mr. Cunha agreed that the Defendants "service

      fee" contracts were not protected by the Group Purchasing Organization (GPO) AKS safe

      harbor. He again admitted that most "service fee" contracts were based on a "percent"        of
      revenue linked to AWP or WAC prices. He also admitted that the "basket" of services

      provided by the PBM Defendants was largely the same for      all. He said it was a "static

      basket" of services. He admitted that he had not spoken to any "lawyers" from the October

      2013 FMV conference. He said that he that he had spoken to one of the consulting firms at

      the   FMV conference, and it "almost put them out of business".

               14.    On March 28,2017, counsel Brian Reilly, counsel Eric Renner and I had an

      updated conference call with D-RI   AUSA Zachary Cunha related to a DOJ investigation
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 9 of 13 PageID #: 3264



      extension request. On the call, Mr. Cunha informed us that the D-RI was in "increasingly

      close communication      with SDNY". He said that the DOJ in RI was no longer awaiting any

      information from the Defendants, but they were not "ready to make a decision" about the

      case yet. He said that the   D-RI and SDNY were planning to make their intervention

      decisions regarding the two qui tam cases at the same time. He said the decision was "long

      since past due".   Mr. Cunha said that he'ohad not looked at" the Part D Catastrophic

      allegations but said DOJ did not see "factual support" for it. Regarding Relator's

      Catastrophic allegations, Mr. Cunha stated that "they had enough on their plate with other

      allegations." Mr. Cunha informed us that the DOJ in D-RI had done some "witness

      interviews" in its qui tam investigation, but that none of them were "under oath". He also

      informed us that DOJ would not involve us in evaluation of any evidence and that we would

      never see any of the government information from its investigation, either before or after its

      intervention decision.

              15.    On March 31,2017, counsel Brian Reilly and I had an update conference call

      with SDNY AUSAs Cristine Phillips and Li Yu related to      a   DOJ investigation extension

      request. On the call, DOJ admitted that the "service fee" contracts between the Manufacturer

      and PBM Defendants were routinely structured as "percent of revenue tied to list price

      increases." They informed us that they had received a lot of "specific" information from the

      Manufacturer Defendants and were not waiting for any more from them. They said they

      were still awaiting information from the PBM Defendants, but some of them, especially

      Express Scripts, were resisting providing it. On the call, DOJ admitted that no one had been

      deposed to date in either the SDNY or D-RI investigations, including anyone from the

      October 2013 FMV conference. They informed us that CMS viewed the allegations as a
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 10 of 13 PageID #: 3265



       "regulatory issue" and was not supportive of the investigation. They said it was best to go to

       CMS with "specific" facts and that Ms. Phillips viewed my allegations as an "abstract

       theory". I responded that I did not think there was anlthing abstract about the fee scheme nor

       the severe harm it was causing a lot of Americans.

             16.        In   a conference   call with counsel Brian Reilly and myself on August 17,

     2017, SDNY AUSA Cristine Phillips informed us that they did not see "anything" from the

     Manufacturers that was a "False Claims Act violation". Overall, they had "not found datathat

     allowed a False Claims Act action". Regarding pursuit of the Catastrophic Subsidy allegations,

     Ms. Phillips said, "it had not borne out in the data", without additional commentary. She said

     there was still "more work" regarding the PBMs. She said they planned to take "some

     depositions from the PBMs" and were still awaiting some documents. She said that DOJ was

     not looking to   "flip" anyone in a deposition. I had no idea what she meant by the latter

     statement. At the close of the call, we discussed logistics   if DOJ   made a non-intervention

     decision. Finally, I asked her, if the "service fee" scheme was not the cause of the drug price

     increases, why were they going up? Ms. Phillips responded, "because they can" and that

     finding other explanations was not part of DOJ's investigation. Ms. Phillips admitted that

     "CMS was not helpful". She said that she had only reviewed data from the Defendants, not

     data from CMS. She said there were "lots of agency concerns" and that you "must have agency

     on board". She said there have been "very few cases" that went forward when CMS was not

     supportive. I asked her about the potential false claims path basis for the pursuing the PBMs

     alone, given that the manufacturers bore the primary legal responsibility for the FMV of Bona

     Fide Service Fees (BFSFs). I did not get a direct response. I asked her how she could be sure of

     the accuracy of the Defendant data without verifying the data with CMS. I did not get a direct
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 11 of 13 PageID #: 3266



     reply.

              t7.     Over the final 6-8 months of its investigation, DOJ informed Relator that the

     SDNY and D-RI focus was on coordinating a deposition from a single employee of Defendant

     Express Scripts. DOJ in both jurisdictions admitted that no other Defendant employees were

     deposed in the more than   4f years   of investigation of Relator's qui tam actionl The single

     Express Scripts deposition was delayed several times due to scheduling difficulties with

     Express Scripts. As per DOJ, the deposition reportedly occurred in late January 2018, after

     both jurisdictions had already made    it clear to Relator and counsel that the Government was

     not going to intervene in either matter. DOJ would not identify the Express Scripts employee

     nor provide any feedback related to the deposition. DOJ filed its non-intervention decisions

     regarding both matters in early March 2018.

              18.     On March 8, 2018, counsel Mary Ann Smith and I had a final conference call

     with AUSA Cristine Phillips in SDNY DOJ, in which she informed us that the Government

     had made a non-intervention decision in the SDNY qui tam matter.       I asked her for the rationale

     for the non-intervention decision. Her only specific commentary was that the Government felt

     that the Manufacturer and PBM "service fee" contractual arrangements were protected by the

     Group Purchasing Orgartzation (GPO) anti-kickback safe harbor. Based upon information in

     the complaint and additional investigative information provided to DOJ SDNY,        I immediately

     knew Ms. Phillips rationale for non-intervention lacked merit. I then asked Ms" Phillips why

     the Government non-intervention filing with the Court requested unsealing a month after the

     non-intervention decision, rather than immediately. She said that the Government generally

     wanted to give the Relator time to consider their options, including voluntarily dismissing the

     case. She said we   might consider dismissal because DOJ had looked "under every rock" in




                                                       l0
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 12 of 13 PageID #: 3267



     investigating the case.

          C.      Relator/Counsel Contact with DOJ Regardine Case Transfer/Consolidation.

             19.       After no contact from DOJ following its March 2018 non-intervention

     decisions in both qui tam matters, D-RI AUSA Zachary Cunha sent an email to my D-RI

     attorneys, Edward Roy and Mary Ann Smith on August 31,2078. Mr. Cunha requested: "a

     quick call with you regarding logistics to ensure that the litigation proceeds in a way that does

     not unduly burden the United States or the parties, or that compromises interests ofjudicial

     economy." In the email, Mr. Cunha cc'd Li Yu from DOJ in SDNY and Sanjay Bhambhani

     from the DOJ Civil Division in DC. A conference call was held on September 4,2018,

     including all three of these DOJ staff, my two attorneys and me. The call was very brief,

     lasting only 5-10 minutes. Counter to SDNY DOJ Li Yu's Declaration related to this motion,

     DOJ did not ask us to "consent" to transferring one of the cases. Rather, DOJ asked whether

     we would "consider" transferring or consolidating one of the cases. On call, DOJ was

     unwilling to discuss any further details related to   a potential   transfer/consolidation, including

     logistics, timing, jurisdictional issues, etc. DOJ admitted that they had not contacted either the

     D-RI or the SDNY Court or any Defendants regarding          a   potential transfer. The call ended very

     quickly with us agreeing to "consider" transfer/consolidation and reply to DOJ promptly. Right

     after the call, I discussed the DOJ request with both my counsel in a conference call. We all

     agreed that both the   timing and nature of DOJ's request was very odd, given the lack of

     communication from DOJ in the more than 6 months since their non-intervention decisions and

     the efficient progression of both qui tam matters in the respective Courts. We also found it

     concerning that DOJ had not contacted either the Defendants or the Court. Over the next week,

     we carefully considered case issues/complexities related to a potential transfer. We concluded




                                                      11
Case 1:14-cv-00031-WES-LDA Document 171 Filed 01/13/19 Page 13 of 13 PageID #: 3268



     that transfer of one of the cases at this late stage could be very disruptive, leading to the use                    of

     escalating resources for all parties, including the Defendants and the Courts. We thought                      it best

     to continue with the efficient Court schedules for each separate matter at the present time. We

     agreed we would be open to considering transfer/consolidation of one of the matters in the

     interest ofjudicial economy, if the Courts thought it appropriate. At my request, Mr. Roy

     informed Mr. Cunha of our decision by email on September 14,2018. Neither Mr. Roy nor

     Ms. Smith received furlher communication from DOJ thereafter about a potential

     transfer/consolidation.

                       20.               I declare under penalty of perjury that the forgoing statements   are true and

     correct to the best of my knowledge and belief.

     Dated:                 January Ll.,2019


                                                                                      Borzilleri, M.D.
                                                                            Relator


    State      of h/6*, I*.J*
    county
                      "r5,{[,1 [
                            -r-                    *'
        the J "e day of \, ,.:r*. _, :. in the year *-j^-^^-^1r-.
                        t
    On                                               l,\*i{, before me, the undersigned notary public,
                         -F1-----n:-Zi
    -^--^-^r1-, appeared ,L\.,,- ?r.i.?= .
    personally  ^--^^-^r                   ii,-.,
                                           ri  ..                     r--^--..^ +^ *^ ^-- proved
                                                         , personally known to me or
                                                                                          ----^--^) to me on
    the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the
    within instrument and acknowledged to me that he/she/they executed the same in his/her/their
    capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or the
    person upon behalf of which the individual(s) acted, executed the instrument.


     i    ""   ",   ""-'wriil"ilt!ffivfliit       --"*-*--i
      ,   ruoraavpusuc,srrEorraHtlil                      |
      ,                     No.oIGt63E267t                i                                                  Notary Public
      ,               O,,alified in SuffolkCoun!          i
      i                                      I)22
                    r n ,. Exprires october 29,           i




                                                                       t2
